CROTHERS, Justice.
[¶ 1] Deborah F. Schiff appeals a district court judgment denying her spousal support. We affirm.
I
[¶ 2] Deborah Schiff and Jerome P. Schiff were married in 1976. They have three children, all above the age of majority. On April 7, 2011, Jerome Schiff commenced a divorce action, seeking an equitable division of the marital property. Deborah Schiff filed a counterclaim, seeking permanent spousal support. Jerome Schiff was 59 years old at the time of trial, has a high school diploma and has been a plumber since 1973. He owns his own plumbing business. Deborah Schiff was 58 years old at the time of trial and has an associate’s degree in nursing. She has been a registered nurse since 1975, has been working as the county public health nurse and had annual temporary employment as a summer camp nurse.
[¶ 3] The district court held a trial, granted the divorce and found both parties equally responsible for the marital dissolution. Deborah Schiffs request for spousal support was denied. The district court divided the marital property. The district court awarded Deborah Schiff the marital home, the adjacent shop building, the lake cabin, certificates of deposit and retirement accounts, with a combined value of $516,815. She was responsible for $50,497 in marital debt, resulting in a property award with a net value of $466,318. The district court awarded Jerome Schiff the business property and farmland, among other items, with a combined value of $608,887. He was responsible for $52,277 *813in marital debt, resulting in a property-award with a net value of $556,610. The district court ordered Jerome Sehiff to pay a cash payment of $45,146 to Deborah Sehiff to equalize the disparity in the value of the property awards.
II
[¶ 4] Deborah Sehiff argues the district court’s denial of her request for spousal support was clearly erroneous. She argues the district court failed to consider the Ruff-Fischer factors and erred by awarding Jerome Sehiff the income-producing property. “A district court’s finding of spousal support is a finding of fact subject to review under the clearly erroneous standard.” Woodward v. Woodward, 2013 ND 58, ¶ 5, 830 N.W.2d 82. “A finding of fact is clearly erroneous if it is induced by an erroneous view of the law, no evidence exists to support the finding, or this Court is convinced, based on the entire record, a mistake has been made.” Id. (quotation omitted).
[¶5] Spousal support may be awarded under N.D.C.C. § 14-05-24.1. To determine whether spousal support is appropriate, the court considers the Ruff-Fischer factors, which include:
“the respective ages of the parties, their earning ability, the duration of the marriage and conduct of the parties during the marriage, their station in life, the circumstances and necessities of each, their health and physical condition, their financial circumstances as shown by the property owned at the time, its value at the time, its income-producing capacity, if any, whether accumulated before or after the marriage, and such other matters as may be material.”
Woodward, 2013 ND 58, ¶ 4, 830 N.W.2d 82 (quotation omitted); see Fischer v. Fischer, 139 N.W.2d 845, 852 (N.D.1966); Ruff v. Ruff, 78 N.D. 775, 784, 52 N.W.2d 107, 111 (1952). “The court must also consider the needs of the spouse seeking support and the ability of the other spouse to pay.” Woodward, at ¶4 (quotation omitted). “The court does not need to make a finding on every factor, but must explain the rationale for its decision.” Id.
[¶ 6] The district court did not make separate findings under each of the Ruff-Fischer factors. Instead, the district court found:
“[Deborah Sehiff] is an educated and professional woman who is able bodied and currently employed. While she would like to retire soon, this is not a special right she has earned by her marriage to [Jerome Sehiff]. Her health issues do not prevent her from working until a more typical retirement age. She will also receive a reasonable amount of marital equity for her use and support following this divorce.”
Regarding the division of the marital property, the district court stated:
“The Court has considered the Ruff-Fischer guidelines in distribution of the net marital estate and the established concept of each receiving approximately 50% of the marital estate unless there is reason to deviate from an equal split. The parties agree to an equal split of the marital estate but dispute some values and which party should receive the property. The Court will also consider, when possible or appropriate, the individual property requests of the parties.”
The district court concluded, “[Deborah Sehiff] is an able-bodied woman capable of earning a reasonable income until she reaches retirement age, and being awarded sufficient marital assets, so no spousal support is awarded.”
[¶ 7] Deborah Sehiff argues the district court’s analysis was inadequate. “The court does not need to make a finding on every factor, but must explain the rationale for its decision.” Woodward, *8142013 ND 58, ¶ 4, 830 N.W.2d 82. Although the district court must adequately explain the basis for its decision, “we will not reverse a district court’s decision when valid reasons are fairly discernable, either by deduction or by inference.” Pearson v. Pearson, 2009 ND 154, ¶ 13, 771 N.W.2d 288 (quotation omitted). Here, the district court made findings regarding the parties’ ages, occupations and earning abilities, conduct during the marriage, station in life, health and physical condition, financial circumstances, property owned and other relevant matters. The district court concluded Deborah Schiff would be able to continue to earn a reasonable income until retirement and was awarded sufficient assets, from which we can deduce the district court concluded Deborah Schiff did not demonstrate a need for spousal support. The district court’s decision to not award Deborah Schiff spousal support was not clearly erroneous.
Ill
[¶ 8] Deborah Schiff argues the district court erred by awarding Jerome Schiff the business property and farmland. She argues the lack of an award of income producing property and lack of spousal support will require her to deplete her marital equity for her support. “Relevant to a spousal support determination is the distribution of marital property, the liquid nature of the property, and the income-producing nature of property.” Marschner v. Marschner, 2001 ND 4, ¶ 13, 621 N.W.2d 339. “Property distribution and spousal support are interrelated and must be considered together.” Martiré v. Martiré, 2012 ND 197, ¶ 30, 822 N.W.2d 450. “A district court’s distribution of marital property is treated as a finding of fact, which we review under the clearly erroneous standard of review.” Hoverson v. Hoverson, 2013 ND 48, ¶ 8, 828 N.W.2d 510. The district court must “equitably divide the entire marital estate under the Ruff-Fischer guidelines.” Id. at ¶ 9.
[¶ 9] Deborah Schiff relies on Mar-schner, where we reversed and remanded a trial court’s award of a family farm solely to the husband. 2001 ND 4, ¶ 23, 621 N.W.2d 339. There, the district court awarded the parties equal shares of the marital property but awarded the “income-producing asset” solely to the husband, with no spousal support for the wife. Id. at ¶ 14. We stated, “[A] disadvantaged spouse is not required to deplete her property distribution in order to live.” Id. at ¶ 16. We held, “The property division, viewed in a vacuum, may appear equitable, but when the denial of spousal support is included in the analysis, it is not equitable.” Id. at ¶ 19.
[¶ 10] First, the concept of a disadvantaged spouse is not a separate legal consideration but part of the Ruff-Fischer analysis. Krueger v. Krueger, 2008 ND 90, ¶ 9, 748 N.W.2d 671. Second, under any analysis, unlike the wife in Marschner, Deborah Schiff is not a disadvantaged spouse. The district court found Deborah Schiff is an educated and professional woman still able to maintain her current employment. In Marschner, the wife had been a homemaker for the majority of the marriage and had “foregone opportunities or lost advantages as a consequence of the marriage and who has contributed during the marriage to the supporting spouse’s increased earning capacity.” 2001 ND 4, ¶ 12, 621 N.W.2d 339 (quotation omitted). Here, Deborah Schiff has been a registered nurse since 1975 and has been consistently employed through the marriage. Both Deborah Schiff and Jerome Schiff have similar incomes and both are approaching regular retirement age within the next several years. Moreover, the marital estate in Marschner was small. Id. at ¶ 17. The husband there was *815awarded both the farmland and the marital home. Id. at ¶ 12. Here, the marital estate was extensive, with a value of over one million dollars. Deborah Sehiffs property award was valued at $466,318, which included the marital home, and she was awarded a cash payment of $45,146. The facts in Marschner are neither helpful nor controlling in this case.
[¶ 11] The district court noted the parties agreed to an equal split of the marital estate but disputed some values and which party should receive particular assets. The district court stated it considered the Ruff-Fischer factors and the requests of the parties and found Jerome Schiff arranged to purchase the farmland from his family in 1995. The district court’s decision was based on sufficient evidence and is not clearly erroneous.
IV
[¶ 12] Deborah Schiff argues the district court’s valuation of the marital assets was clearly erroneous. “A district court’s valuation of property is a finding of fact and will only be reversed on appeal if it is clearly erroneous.” Dronen v. Dronen, 2009 ND 70, ¶ 23, 764 N.W.2d 675. “A district court’s valuation of property is presumed correct.” Id. (quotation omitted). “We view the evidence presented in the light most favorable to the district court’s findings of fact.” Id. “When the district court’s valuation is within the range of evidence provided by the parties, the district court’s valuation will not be set aside, unless this Court has a definite and firm conviction a mistake has been made.” Id. (quotation omitted).
[¶ 13] The parties’ valuations of the assets differed. Deborah Schiff valued the marital home at $75,000 and assigned no value to the appliances, labeling them as fixtures. Jerome Schiff valued the marital home at $90,000 and included values for the appliances. The district court’s valuation was within the range of evidence presented. Dronen, 2009 ND 70, ¶ 23, 764 N.W.2d 675. We affirm the district court’s valuation of the marital assets.
V
[¶ 14] Deborah Schiff argues the district court’s finding her medical bills and a portion of her attorney fees were not part of the debts of the marital estate was clearly erroneous. “All of the marital assets and debts must be included for the court to distribute the marital assets under the Ruff-Fischer guidelines.” Brandner v. Brandner, 2005 ND 111, ¶ 6, 698 N.W.2d 259. “Once all property and debts of the parties are included, a trial court may consider which of the parties has incurred particular debts, and the purposes for which those debts were incurred, in determining an equitable allocation of the responsibility for repayment.” Neidviecky v. Neidviecky, 2003 ND 29, ¶ 11, 657 N.W.2d 255.
[¶ 15] The district court found Deborah Sehiffs $3,000 medical bill was “based upon her deductible costs from her insurance coverage. This is not a marital debt.” The district court also found both parties were responsible for their respective attorney fees, but reduced Deborah Sehiffs amount of attorney fees included in the calculation of marital debt from $37,273 to $30,000. Deborah Schiff argues these debts should have been included in the district court’s calculation of the marital debt because they were accumulated after the parties’ separation but before the divorce. Generally, “assets accumulated after separation but prior to divorce are included in the marital estate.” Kosobud v. Kosobud, 2012 ND 122, ¶ 7, 817 N.W.2d 384. Deborah Sehiffs medical bill was incurred during the marriage, and the district court’s finding it was not marital debt was erroneous. However, “[a] court may *816properly order that a party to a divorce assume separate indebtedness incurred since the separation.” Id. at ¶ 13 (holding a wife’s attorney fees were properly excluded from the marital property and debt listing in the divorce decree).
[¶ 16] Given the size of the marital estate in this case, these debts are relatively small. “A relatively insignificant error in valuation of a marital asset will not, standing alone, constitute sufficient grounds for reversal of the judgment.” Halvorson v. Halvorson, 482 N.W.2d 869, 872 (N.D.1992). In Halvorson, we held, “Assuming that the court erred in its valuation, it was de minimis and an insignificant error that does not justify reversal in a case involving a marital estate of over $600,000.” Id. Here, assuming the district court erred in calculating the marital estate, the error was insignificant and cannot, standing alone, constitute sufficient grounds for reversal of the district court’s judgment.
VI
[¶ 17] The district court judgment is affirmed.
[¶ 18] GERALD W. VANDE WALLE, C.J., DALE V. SANDSTROM, and CAROL RONNING KAPSNER, JJ„ concur.